Exhibit 10.1
BACKSTOP COMMITMENT AGREEMENT
This BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of October 21,
2019, by and among Northern Oil and Gas, Inc., a Delaware corporation (the
“Company”), and each of the other signatories hereto (each such signatory, a
“Backstop Party” and, all such signatories collectively, the “Backstop
Parties”). The Company and each of the Backstop Parties are referred to herein
individually as a “party” and, collectively, as the “parties.”
WHEREAS, the Company is the issuer of the 8.50% Senior Secured Second Lien Notes
due 2023 (the “Notes”) issued under that certain Indenture, dated as of May 15,
2018 (as supplemented from time to time, the “Indenture”), by and between the
Company and Wilmington Trust, National Association, as trustee and collateral
agent.
WHEREAS, the Company proposes to (i) solicit consents (the “Consent
Solicitation”) from holders of the Notes (“Holders”) to certain amendments to
the Indenture, (ii) offer to exchange (the “Exchange Offer”) $70.75 million
aggregate principal amount of Notes at 106% of par for newly issued shares of
6.5% Series A Perpetual Cumulative Convertible Preferred Stock having an
aggregate liquidation preference of $75.0 million (the “Preferred Stock”) on the
terms set forth in the Form of Description of Convertible Preferred Stock
attached hereto as Exhibit A (the “Description of Convertible Preferred Stock”),
(iii) offer to purchase (the “Tender Offer”) for cash up to $200.0 million
aggregate principal amount of Notes at 106% of par and (iv) issue additional
shares of Preferred Stock with an aggregate liquidation preference of $75.0
million at par (the “Preferred Offering” and, together with the Consent
Solicitation, the Exchange Offer and the Tender Offer, the “Offers”).
WHEREAS, the Backstop Parties desire to participate in the Exchange Offer and
the Preferred Offering, upon the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
SECTION 1
DEFINITIONS
As used herein, the following terms shall have the following respective
meanings:
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Aggregate Tender Amount” means, with respect to any Backstop Party, the sum of
(i) the principal amount of Notes held by such Backstop Party that are tendered
for exchange pursuant to Section 2(a)(i) and accepted by the Company for
exchange in the Exchange Offer, plus (ii) the principal amount of Notes tendered
by such Backstop Party and accepted by the Company for purchase in the Tender
Offer, plus (iii) the principal amount of Notes representing such Backstop
Party’s Pro Rata Portion of the Exchange Offer Shortfall tendered for exchange
pursuant to Section 2(a)(iii) hereof.
“Agreement” has the meaning set forth in the Preamble.



1

--------------------------------------------------------------------------------



“Backstop Party” has the meaning set forth in the Preamble.
“Backstop Purchase Amount” has the meaning set forth in Section 2(a).
“Backstop Purchase Price” has the meaning set forth in Section 2(a).
“Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in the city to which the notice or communication is to be
sent are not required to be open.
“Company” has the meaning set forth in the Preamble.
“Consent Solicitation” has the meaning set forth in the Recitals.
“Exchange Offer” has the meaning set forth in the Recitals.
“Exchange Offer Shortfall” means an aggregate principal amount of Notes equal to
$70.75 million minus the aggregate principal amount of Notes tendered (and not
validly withdrawn) in the Exchange Offer at or prior to the Expiration Date (as
defined in the Offering Memorandum) and accepted by the Company for exchange,
provided, however, that in no case shall the “Exchange Offer Shortfall” be less
than zero.
“Exchange Offer Shortfall Notice” has the meaning set forth in Section 2(a)(ii).
“Indenture” has the meaning set forth in the Recitals.
“Material Adverse Effect” means any fact, event, change, effect, development,
circumstance, or occurrence which individually, or in the aggregate, has had or
would reasonably be expected to have a material and adverse effect with respect
to: (i) the business, operations, properties, assets, prospects or financial
condition of the Company and its subsidiaries, in each case, taken as a whole;
or (ii) the ability of the Company to perform its obligations under this
Agreement, the Offers, the Subscription Agreement or the Indenture.
“Notes” has the meaning set forth in the Preamble.
“Offering Memorandum” means the Offering Memorandum relating to the Offers, to
be dated on or about October 21, 2019, as may be amended, modified or
supplemented from time to time by the Company.
“Offers” has the meaning set forth in the Recitals.
“Payment Time” has the meaning set forth in Section 2(b)(iii).
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
“Preferred Offering” has the meaning set forth in the Preamble, provided that,
for the avoidance of doubt, the “Preferred Offering” shall include the issuance
and sale of Preferred Stock to the Backstop Parties pursuant to this Agreement
(other than for purposes of the definition of Unsubscribed Preferred Stock).
“Preferred Offering Funding Notice” has the meaning set forth in Section
2(b)(ii).

2

--------------------------------------------------------------------------------



“Pro Rata Portion” means, with respect to a Backstop Party, the proportion,
represented as a percentage, that the principal amount of Notes held by such
Backstop Party as of the date hereof bears to the aggregate principal amount of
Notes held by all Backstop Parties as of the date hereof, as set forth on
Schedule I.
“Revolver Amendment” means the amendment of the Company’s Amended and Restated
Credit Agreement dated as of October 5, 2018 (as amended from time to time),
among Northern Oil and Gas, Inc., as Borrower, Royal Bank of Canada, as
Administrative Agent, and the Lenders party thereto from time to time (the
“Credit Agreement”) on terms reasonably satisfactory to the Backstop Parties,
which shall include an increase of the aggregate commitments thereunder to not
less than $800.0 million.
“Settlement Date” means the “Settlement Date” as set forth in the Offering
Memorandum or such other date as may be agreed between the Company and the
Backstop Parties.
“Subscription Agreement” means a subscription agreement in a form mutually
agreed between the Company and the Backstop Parties.
“Tender Offer” has the meaning set forth in the Recitals.
“Unsubscribed Preferred Stock” means a number of shares of Preferred Stock
having a liquidation preference equal to $75.0 million minus the aggregate
liquidation preference of all Preferred Stock which purchasers (including the
Backstop Parties pursuant to the Preferred Offering, but excluding the Backstop
Parties pursuant to this Agreement) have committed to purchase pursuant to the
Subscription Agreement as of the Settlement Date, provided, however, that in no
case shall the number of shares of Unsubscribed Preferred Stock be less than
zero.
SECTION 2
COMMITMENTS TO PARTICIPATE IN THE EXCHANGE OFFER AND PREFERRED OFFERING


(a) Exchange Offer.
(i) On or prior to the Early Participation Deadline (as defined in the Offering
Memorandum), each Backstop Party agrees, severally and not jointly, to tender
for exchange in the Exchange Offer all Notes held by such Backstop Party set
forth on Schedule I hereto on the terms and conditions hereof and as set forth
in the Offering Memorandum. Each Backstop Party may, but shall be under no
obligation to, tender any Notes purchased after the date hereof in the Exchange
Offer.
(ii) No later than two Business Days prior to the Settlement Date, the Company
will deliver to each Backstop Party a written notice (each, an “Exchange Offer
Shortfall Notice”) setting forth (A) the Exchange Offer Shortfall, (B) the
principal amount of Notes representing such Backstop Party’s Pro Rata Portion of
the Exchange Offer Shortfall required to be exchanged by such Backstop Party for
Preferred Stock on the Settlement Date, (C) the number of shares of Preferred
Stock issuable to such Backstop Party in respect of such exchanged Notes (which
shall be based on the Exchange Consideration (as defined in the Offering
Memorandum)) and (D) the Settlement Date.
(iii) On the Settlement Date, (A) each Backstop Party agrees, severally and not
jointly, to deliver to the Company via the facilities of the Depository Trust
Company a principal amount of Notes equal to such Backstop Party’s Pro Rata
Portion of the Exchange Offer Shortfall and (B) the Company will accept such
Notes for exchange and issue to such Backstop Party the corresponding number of
shares of Preferred Stock, based on the Exchange Consideration.

3

--------------------------------------------------------------------------------



(b) Preferred Offering.
(i) On the Settlement Date, each Backstop Party agrees, severally and not
jointly, to purchase, and the Company agrees to issue and sell to each such
Backstop Party, such Backstop Party’s Pro Rata Portion of the Unsubscribed
Preferred Stock on and subject to the terms set forth in the Subscription
Agreement.
(ii) No later than two Business Days prior to the Preferred Offering Closing
Date, the Company will deliver to each Backstop Party a written notice (each a
“Preferred Offering Funding Notice”) setting forth (A) the total number of
shares of Unsubscribed Preferred Stock, (B) the number of shares of Unsubscribed
Preferred Stock required to be purchased by such Backstop Party, representing
such Backstop Party’s Pro Rata Portion of the Unsubscribed Preferred Stock, (C)
the aggregate purchase price of the Unsubscribed Preferred Stock set forth in
clause (B) above (the “Backstop Purchase Price”), (D) the Settlement Date and
(E) the payment instructions for the payment of the Backstop Purchase Price,
which payment shall be made at or prior to the Payment Time (as defined below).
(iii) (A) At or prior to 9:00 AM Eastern Time on the Settlement Date (the
“Payment Time”), each Backstop Party will pay or cause to be paid its respective
Backstop Purchase Price in accordance with the instruction provided in the
Preferred Offering Funding Notice, in satisfaction of such Backstop Party’s
commitment under this Section 2(b), (B) on or prior to the Settlement Date, the
Backstop Parties will, subject to the terms and conditions set forth herein,
enter into the Subscription Agreement with the Company pursuant to which each
Backstop Party will agree to purchase the number of shares of Unsubscribed
Preferred Stock such Backstop Party is required to purchase pursuant to the
Preferred Offer Funding Notice and (C) on the Settlement Date, the Company will
issue the Unsubscribed Preferred Stock on the terms set forth in the
Subscription Agreement to each Backstop Party in the amounts set forth in each
Preferred Offering Funding Notice.
(c) In the event the Aggregate Tender Amount of any Backstop Party exceeds the
principal amount of Notes held by such Backstop Party set forth on Schedule I
hereto (such excess, the “Tender Deficiency”), the parties hereto agree that
such Backstop Party may, solely to the extent of the Tender Deficiency, satisfy
its obligation to deliver Notes for exchange pursuant to clause 2(a)(iii) hereof
by either: (1) purchasing for par shares of Preferred Stock (in addition to all
other commitments to purchase Preferred Stock hereunder) with an aggregate
liquidation preference equal to the Tender Deficiency, or (2) delivering Notes
for exchange that it has acquired after the date hereof.
(d) Each Backstop Party has entered into this Agreement on its own behalf or on
behalf of one or more accounts or funds managed or advised by such Backstop
Party, and each Backstop Party may cause any of its Affiliates to perform its
obligations under this Agreement, including any obligation to exchange Notes in
the Exchange Offer (including in respect of any Exchange Offer Shortfall) or to
purchase Unsubscribed Preferred Stock in the Preferred Offering.
(e) The Company agrees that it will not amend any term of or waive any condition
to any Offer in any manner that would cause a condition to the obligations of
the Backstop Parties set forth in Section 3 below to fail to be satisfied unless
the Backstop Parties shall have had not fewer than five (5) business days’
notice thereof prior to any consent or tender by the Backstop Parties in any
Offer becoming irrevocable.



4

--------------------------------------------------------------------------------



SECTION 3
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES


(a) The obligations of each Backstop Party to exchange Notes for Preferred Stock
in accordance with Section 2(a) or to purchase shares of Unsubscribed Preferred
Stock in accordance with Section 2(b) shall be subject to the satisfaction or
waiver of the following conditions on the Settlement Date:
(i) The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the date hereof and the
Settlement Date, as if made on and as of the Settlement Date (but if specified
to be given as of a specified date, shall be given as of such date); the Company
shall have performed all covenants and agreements and satisfied all conditions
on its part to be performed or satisfied hereunder at or prior to the Settlement
Date; and subsequent to June 30, 2019, the Company shall not have experienced a
Material Adverse Effect.
(ii) None of the transactions contemplated by this Agreement (including the
exchange for or sale of the Preferred Stock) shall have been enjoined
(temporarily or permanently) on the Settlement Date and no governmental
authority shall have enacted, issued, promulgated, enforced or entered any
judgment, order, law, rule or regulation (whether temporary, preliminary or
permanent) which is then in effect and has the effect of making consummation of
the transactions contemplated hereby illegal or otherwise preventing or
prohibiting consummation of the transactions contemplated hereby, and no
governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such prevention or prohibition.
(iii) On the Settlement Date, the Preferred Stock shall be eligible for
clearance and settlement through the Depository Trust Company.
(iv) The Backstop Parties shall have received the Exchange Offer Shortfall
Notice in accordance with Section 2(a)(ii) and/or the Preferred Offering Funding
Notice in accordance with Section 2(b)(ii), as applicable.
(v) On or before the Settlement Date, the Company shall have filed a certificate
of designations for the Preferred Stock with the Secretary of State of the State
of Delaware, duly executed by the Company, containing terms substantially
consistent with the Description of Convertible Preferred Stock.
(vi) No later than the Settlement Date, the Company shall have entered into the
Subscription Agreement with the Backstop Parties.
(vii) Each of the Offers shall have been, or shall substantially simultaneously
be, consummated in accordance in all material respects with the terms and
without waiver of any material conditions (including in respect of the Revolver
Amendment) set forth in the Offering Memorandum in the form attached hereto as
Exhibit B (provided there shall be no condition of minimum participation in the
Exchange Offer or Tender Offer for purposes of this Agreement).
(viii) The Company shall have received the consents of the Holders of a majority
of the outstanding aggregate principal amount of Notes in the Consent
Solicitation and the amendment of the Indenture shall have been, or shall
substantially simultaneously be, consummated in accordance with the terms of the
Consent Solicitation.
(ix) The Revolver Amendment shall have been, or shall substantially
simultaneously be, consummated.

5

--------------------------------------------------------------------------------



(b) The obligations of the Company to issue Preferred Stock to the Backstop
Parties in respect of the Exchange Offer Shortfall or the Unsubscribed Preferred
Stock, as applicable, shall be subject to (i) the receipt by the Company of the
consents of the Holders of a majority of the outstanding aggregate principal
amount of Notes in the Consent Solicitation and the amendment of the Indenture
in accordance with the terms of the Consent Solicitation, (ii) each Backstop
Party having entered into the Subscription Agreement with the Company and (iii)
each Backstop Party’s satisfaction of its obligations set forth in Sections 2(a)
and 2(b), as applicable.
SECTION 4
REPRESENTATIONS AND WARRANTIES
(a) The Company hereby represents and warrants to the Backstop Parties that the
following statements are true and correct as of the date hereof and as of the
Settlement Date and the Preferred Offering Closing Date.
(i) Good Standing. It is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.
(ii) Power and Authority. It has all requisite corporate power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its obligations under, this Agreement.
(iii) Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder and thereunder have been duly
authorized by all necessary corporate action on its part.
(iv) Agreement. Assuming due and valid execution and delivery by the other
parties, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
(v) No Conflicts. The execution, delivery and performance of this Agreement and
the Subscription Agreement, the consummation of the Offers and the other
transactions contemplated herein, and the execution, delivery and performance of
all definitive documentation relating thereto (the “Transaction Documents”)
(including compliance by the Company with all of the provisions of any of the
foregoing) will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject, which would
reasonably be expected to have a Material Adverse Effect on the Company or
materially affect the validity of the Preferred Stock or the legal authority of
the Company to comply in all material respects with the terms of any Transaction
Documents; (ii) the organizational documents of the Company; or (iii) any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Company or any
of its properties that, if not complied with, would reasonably be expected to
have a Material Adverse Effect or materially affect the validity of the
Preferred Stock or the legal authority of the Company to comply in all material
respects with the Transaction Documents.

6

--------------------------------------------------------------------------------



(vi) No Consent. The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other those the failure of which to obtain would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.
(b) The Company hereby represents and warrants to the Backstop Parties that the
representations and warranties contained in the Subscription Agreement will be
true and correct as of the date thereof and as of the Settlement Date and the
Preferred Offering Closing Date.
(c) Each of the Backstop Parties severally, but not jointly, hereby represents
and warrants to the Company that the following statements are true and correct
as of the date hereof and as of the Settlement Date.
(i) Good Standing. It is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.
(ii) Power and Authority. It has all requisite corporate, limited liability
company or limited partnership power and authority, as applicable, to enter into
this Agreement and to carry out the transactions contemplated by, and perform
its obligations under, this Agreement.
(iii) Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, limited liability company or limited partnership action, as
applicable, on its part.
(iv) Agreement. Assuming due and valid execution and delivery by the other
parties hereto, this Agreement is the legally valid and binding obligation of
it, enforceable against it in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
(v) Sufficiency of Funds. It will have sufficient immediately available funds to
make and complete the payment of its commitment to purchase Unsubscribed
Preferred Stock pursuant to the terms hereof.
(vi) Ownership of Notes. It is the valid record holder of the principal amount
of Notes set forth opposite its name on Schedule I, such Notes are free and
clear of any liens or other encumbrances and have not been pledged as
collateral, and such Backstop Party is able to comply with its commitment to
exchange such Notes pursuant to the terms hereof and as set forth in the
Offering Memorandum.
(vii) Nature of Backstop Party.
(A) (i) it is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended, and (ii) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Preferred Stock, is able to bear the economic risk of such investment
and, at the present time, would be able to afford a complete loss of such
investment.

7

--------------------------------------------------------------------------------



(B) It has been furnished with materials relating to the business, finances and
operations of the Company and relating to the offer and sale or exchange of the
Preferred Stock that have been requested by such Backstop Party. Such Backstop
Party has been afforded the opportunity to ask questions of the Company or its
representatives. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Backstop Party shall modify, amend
or affect such Backstop Party’s right (i) to rely on the Company’s
representations and warranties contained in this Section 4 or (ii) any remedy
based on, or with respect to the accuracy or inaccuracy of, or compliance with,
the representations, warranties, covenants and agreements in this Agreement.
Such Backstop Party understands and acknowledges that its purchase of the
Preferred Stock involves a high degree of risk and uncertainty. Such Backstop
Party has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its investment
in the Preferred Stock.
SECTION 5
SEVERABILITY


If any provision of this Agreement or the application of any such provision to
any Person(s) or circumstance(s) shall be held invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision hereof, and the
Agreement shall remain in full force and be effectuated as if such illegal,
invalid or unenforceable provision is not part hereof; provided, however, that
(a) if the deletion of any provision of this Agreement frustrates any essential
purpose(s) of the Agreement or material right(s) of a party hereto, then such
party may terminate this Agreement without further liability or obligation, and
(b) absent such frustration and to the extent legally possible, the parties
shall seek in good faith to agree upon alternate provisions or arrangements to
achieve the same purposes as the invalid, illegal or unenforceable provision.
SECTION 6
TERMINATION


(a) Mutual Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Settlement Date by
mutual written consent of the Company and the Backstop Parties.
(b) Termination by Backstop Parties. Each Backstop Party may terminate this
Agreement with respect to itself by written notice to the Company upon the
occurrence of any of the following:
(i) The Company shall have breached any representation, warranty, covenant or
other agreement made by the Company in this Agreement.
(ii) Either the Settlement Date or Preferred Offering Closing Date has not
occurred by December 9, 2019.
(iii) The Company shall have amended or waived any terms or conditions of any of
the Offers such that such Offer is no longer in accordance in all material
respects with the terms and conditions set forth in the Offering Memorandum in
the form attached hereto as Exhibit B.
(iv) Prior to the Settlement Date, the Company or any of its Affiliates shall
have entered into or consummated, or announced an intention to consider, enter
into or consummate, any reorganization, equity financing, refinancing,
recapitalization, restructuring or similar transaction of
8

--------------------------------------------------------------------------------



the Company or its subsidiaries other than as expressly contemplated by this
Agreement and the Offers, without the prior written consent of the Backstop
Parties.
(c) Effect of Termination. Upon termination of this Agreement, each party hereto
shall be released from its commitments, undertakings and agreements under or
related to this Agreement and shall have the rights and remedies that it would
have had and shall be entitled to take all actions, whether with respect to the
transactions contemplated hereby or otherwise, that it would have been entitled
to take had it not entered into this Agreement. Notwithstanding anything
contained herein, if this Agreement is terminated as a result of a breach of
this Agreement by a party hereto, such party shall not be released and shall
remain liable for any damages resulting from such termination.
SECTION 7
MISCELLANEOUS


(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to
choice of law principles thereof).
(b) Jurisdiction and Venue. Each party hereto submits to the exclusive
jurisdiction of the courts of competent jurisdiction in the State of New York in
respect of any action or proceeding relating to this Agreement. The parties
hereto shall not raise any objection to the venue of any proceedings in any such
court, including the objection that the proceedings have been brought in an
inconvenient forum.
(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for the giving of notices pursuant to Section
7(d).
(d) Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and shall be deemed to have been given if (i)
personally delivered or sent by email or facsimile, (ii) sent by nationally
recognized overnight courier or (iii) sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
If to the Company:
Northern Oil and Gas, Inc.
601 Carlson Parkway, Suite 990
Minnetonka, Minnesota
Attention: Erik Romslo
Email: eromslo@northernoil.com
Facsimile: (952) 476-9801


With a copy to:
Kirkland & Ellis LLP
Attention: Matthew R. Pacey
Email: Matt.Pacey@kirkland.com
Facsimile: (713) 836-3601


If to a Backstop Party, to the notice information included on its respective
signature page.
Any such communication shall be deemed to have been received (i) when delivered,
if personally delivered or sent by email or facsimile, (ii) the next Business
Day after delivery, if sent by nationally
9

--------------------------------------------------------------------------------



recognized, overnight courier and (iii) on the third Business Day following the
date on which the piece of mail containing such communication is posted, if sent
by first-class mail.
(e) Confidential Treatment of Backstop Commitments. Each party agrees to keep
confidential the names of the Backstop Parties and the size of the commitments
for each Backstop Party (including all the information on the signature pages
and Schedule I hereto), except to the extent required by applicable law,
including applicable securities laws, or unless otherwise agreed to in writing
with such Backstop Party (and then, only with respect to such agreeing Backstop
Party); provided that if disclosure is required by applicable law, advance
notice of the intent to disclose (unless it shall not be practicable to give
such advance notice) shall be given by the disclosing party to each Backstop
Party who shall have the right to seek a protective order prior to disclosure.
No party or its advisors shall disclose to any Person or entity (including, for
the avoidance of doubt, any other Backstop Party) other than advisors to the
Company, the size of the commitment for any Backstop Party, or use the name of
any Backstop Party or its controlled Affiliates, officers, directors, managers,
equityholders, stockholders, members, employees, partners, representatives and
agents in any press release, in each case, without the prior written consent of
such Backstop Party. Notwithstanding the foregoing, the Company shall not be
required to keep confidential the aggregate holdings of all Backstop Parties,
and each Backstop Party hereby consents to (i) the disclosure of the execution
of this Agreement by the Company in notices or press releases issued in
connection with the transactions contemplated by this Agreement or the Offering
Memorandum, and (ii) the filing of this Agreement with the Securities and
Exchange Commission.
(f) Amendments. This Agreement may be amended, modified or supplemented only by
a written instrument duly executed by the Company and each Backstop Party
affected thereby.
(g) Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and
permitted assigns; provided that (i) the Company may not assign, delegate or
otherwise transfer any of its rights, interest or other obligations under this
Agreement without the consent of each Backstop Party, and (ii) no Backstop Party
may assign, delegate or otherwise transfer any of its rights, interests or
obligations under this Agreement without the prior written consent of the
Company. Any purported assignment in violation of this Section 7(g) shall be
void ab initio and of no force or effect. Notwithstanding the foregoing, each
Backstop Party may assign its rights and obligations under this Agreement to one
or more Affiliates without the prior consent of the Company or any other
Backstop Party.
(h) Further Assurances. Without in any way limiting any other obligation of any
party under this Agreement, the parties shall use commercially reasonable
efforts to take or cause to be taken all actions, and do or cause to be done all
things, reasonably necessary, and as any party may reasonably request, and to
cooperate with each party to this Agreement, in order to consummate and make
effective the transactions contemplated by this Agreement. Each party
furthermore agrees to perform any and all of its covenants, agreements and
obligations under this Agreement and not take any actions that would be
inconsistent with such obligations.
(i) Entire Agreement. This Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
understandings of the parties in connection with the subject matter hereof.
(j) WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

10

--------------------------------------------------------------------------------



(k) Interpretation. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
(l) Counterparts; Electronic Transmission. This Agreement may be executed in any
number of counterparts, and each such counterpart shall be deemed to be an
original instrument, but all such counterparts taken together shall constitute
but one agreement. Any facsimile or electronically transmitted copies here or
signature herein shall, for all purposes, be deemed originals.
(m) Regulatory Information. The Company agrees to promptly provide each Backstop
Party with all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the U.S.A. Patriot Act.
(n) Indemnification. The Company hereby agrees to indemnify and hold harmless
each Backstop Party and each of its Affiliates and all their respective
officers, directors, partners, trustees, employees, shareholders, advisors,
agents, representatives, affiliates, attorneys and controlling persons and each
of their respective heirs, successors and assigns (each, an “Indemnified
Person”) from and against any and all losses, claims, damages and liabilities to
which any Indemnified Person may become subject arising out of or in connection
with this Agreement, the other Transaction Documents, any of the transactions
contemplated hereby or thereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto and whether or not the transactions
contemplated hereby are consummated, and to reimburse each Indemnified Person
promptly upon demand for all legal and other expenses reasonably incurred by it
in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including, without limitation, in connection with the enforcement of
the indemnification obligations set forth herein); provided that no Indemnified
Person shall be entitled to indemnity hereunder in respect of any loss, claim,
damage, liability or expense to the extent that it is found by a final,
non-appealable judgment of a court of competent jurisdiction that such loss,
claim, damage, liability or expense resulted directly from the gross negligence
or willful misconduct of such Indemnified Person. This Agreement has been and is
made solely for the benefit of the parties signatory hereto and the Indemnified
Persons, and nothing in this Agreement, expressed or implied, is intended to
confer or does confer on any other person or entity any rights or remedies under
or by reason of this Agreement or the agreements of the parties contained
herein.
(o) Expense Reimbursement. The Company agrees to reimburse the Backstop Parties
promptly upon demand for up to an aggregate of $150,000 in reasonably incurred
and documented fees, costs and expenses (including fees, costs and expenses of
attorneys)(“Expenses”) incurred in connection with the Transaction Documents and
the transactions contemplated herein, whether or not any Offer shall be
consummated; provided, however, if the Offers are consummated on or before
December 9, 2019, the Company agrees to reimburse the Backstop Parties promptly
upon demand for up to an aggregate of $400,000 for such reasonably incurred and
documented Expenses.
* * * *




11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.





Northern Oil and Gas, Inc.
By: /s/ Nick O'Grady
Name: Nick O'GradyTitle: President & Chief Financial Officer










[Signature Page to Backstop Commitment Agreement]

--------------------------------------------------------------------------------






AG Credit Solutions Non-ECI Master Fund, L.P.AG Super Fund Master, L.P.AG MM,
L.P.AG Corporate Credit Opportunities Fund, L.P.AG Cataloochee, L.P.AG Centre
Street Partnership, L.P.By: Angelo, Gordon & Co., L.P., solely as manageror
advisor of each fund listed above
By: /s/ Ryan Mollett
Name: Ryan MollettTitle: Authorized SignatoryNotice Information:c/o Angelo,
Gordon & Co., L.P.
245 Park Avenue
New York, New York 10167
Attention: Joseph Lenz
Email: jlenz@angelogordon.com















[Signature Page to Backstop Commitment Agreement]

--------------------------------------------------------------------------------



Schedule I


Omitted pursuant to Item 601(a)(5) of Regulation S-K.





--------------------------------------------------------------------------------



Exhibit A


Omitted pursuant to Item 601(a)(5) of Regulation S-K.







--------------------------------------------------------------------------------







Exhibit B


Omitted pursuant to Item 601(a)(5) of Regulation S-K.

